Title: To Benjamin Franklin from John Shaffer, 5 November 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris le 5 9bre 1783
          
          Mr Beaumont avocat whas Kind Enough to inform me that you are disposed to make me a Small Advane from time to time for my Subsistance during My Confingment, Blive me what Ever Advance your Exelency Should be Kind Enough to make me will be Returned with Gratitude before my departure from

this Country, If I have Justis Rendered me and the Only Return to me what the have taken from me when I was arrested, and what has bean Stole from me Since I have bean Arrested amounts to £5400 Livre And, As to my falts impresinment it depends upon the Discretion of the Justis, what Sum the thinck Proper to give me, theirfore have No great hopes, I desire No More then what is Just beteen man and man—
          I am allso informed that you was Kind Enough to Right a few lines to the Kings Attorney wherin you have desired that he would Render me Justis wich I asure your Exelency is a great Consolation for wich I Ever Shall acnoladeg my Self to be with Profound Respect your Exelencys Most Obedent and Veriy humble Servant
          
            J. Schaffer
          
          
            P.S. the bearrer of this letter is a fidel Commisiariere
            
          
        
         
          His Exelency Docter Franklin
        